DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to receive” means to determine” “means to modify” ‘Means to present” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velthuis et al. (USPN 2021/0012097) in view of Peterson et al. (USPN 2019/0289258).
Consider claim 1, Velthuis discloses a system for providing a situationally-matched expression in a video image, comprising: a communication interface configured to receive a video image of a human agent engaged in an interaction via a network with a customer utilizing a customer communication device (see [0071]; Besides automated categorization, the methods can also automatically (i.e., after a desired (combination of) perceptive trait(s) is given, without any further human intervention) change photos/videos of faces into a picture with an increase or decrease of the desired perceptive traits.”); a processor having an accessible memory; a data storage configured to maintain data records accessible to the processor; and the processor configured to: receive the video image of the human agent; determine a desired facial expression of the human agent (see [0056]); modify the video image of the human agent to comprise the desired facial expression; and present the customer communication device with a modified video image of the human agent (see fig. 6; 

    PNG
    media_image1.png
    1010
    865
    media_image1.png
    Greyscale
).
However, Velthuis does not explicitly disclose interaction over a communication device.

Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the facial morphology of Velthuis with the video telephony of Peterson in order to increase the success rate and pleasantness of a live video call and yield predictable results.
Consider claim 2 as applied to respective claim, Velthuis as modified discloses determining the desired facial expression of the human agent comprises, accessing a record in the data records having a topic matching a topic of the interaction and wherein the record identifies the desired facial expression (see fig. 11; database; scoring application).
Consider claim 3 as applied to respective claim, Velthuis as modified discloses determining the desired facial expression of the human agent comprises, accessing a current customer attribute of the customer and a record in the data records having a stored customer attribute matching the current customer attribute and wherein the record identifies the desired facial expression (see [0056-0057]; studies of desired expression).
Consider claim 4 as applied to respective claim, Velthuis as modified discloses determining the desired facial expression of the human agent comprises, accessing a record in the data records having a desired customer impression of a human agent attribute matching a topic of the interaction and wherein the record identifies the desired facial expression (see figs. 7a and 7b; industry).
claim 5 as applied to respective claim, Velthuis as modified discloses the processor storing, in the data storage, at least one of the video image or the modified video image (see fig. 11; database; scoring application).
Consider claim 6 as applied to respective claim, Velthuis as modified discloses the processor modifies the video image of the human agent to comprise the desired facial expression, comprising applying alterations to polygons mapping portions of the video image of the human agent in accordance with alteration data maintained in the data storage (see [0056-0057]; studies of desired expression).
Consider claim 7 as applied to respective claim, Velthuis as modified discloses the processor modifies the video image of the human agent to comprise the desired facial expression, upon first determining a current facial expression; and the processor determines the current facial expression is a mismatch to the desired facial expression (see figs. 7a and 7b; industry).
Consider claim 8 as applied to respective claim, Velthuis as modified discloses the processor determines the current facial expression is a mismatch to the desired facial expression, upon determining the current facial expression and the desired facial expression provide the same expression with a mismatched degree of the same expression (see fig. 11; database; scoring application).
Consider claim 9 as applied to respective claim, Velthuis as modified discloses the processor storing, in the data storage, indicia of success of the interaction and associated at least one of the desired facial expression or a current facial expression of the human agent (see [0056-0057]; studies of desired expression).
Consider claim 10 as applied to respective claim, Velthuis as modified discloses the processor determines the desired facial expression of the human agent comprising 

Examiner Note: See detailed claim 1 rejection due similar subject matter of other independent claims.

Consider claim 11, Velthuis discloses a method, comprising: receiving a video image of a human agent engaged in an interaction over a network with a customer via an associated customer communication device; determining a desired facial expression of the human agent; modifying the video image of the human agent to comprise the desired facial expression; and presenting the customer communication device with a modified video image of the human agent (see fig. 6; 

    PNG
    media_image1.png
    1010
    865
    media_image1.png
    Greyscale
).
However, Velthuis does not explicitly disclose interaction over a communication device.

Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the facial morphology of Velthuis with the video telephony of Peterson in order to increase the success rate and pleasantness of a live video call and yield predictable results.
Consider claim 12 as applied to respective claim, Velthuis as modified discloses the determining the desired facial expression of the human agent further comprises, accessing a record in a data storage having a topic matching a topic of the interaction and wherein the record identifies the desired facial expression (see fig. 11; database; scoring application).
Consider claim 13 as applied to respective claim, Velthuis as modified discloses the determining the desired facial expression of the human agent further comprises, accessing a current customer attribute of the customer in a record in a data storage having a stored customer attribute matching the current customer attribute and wherein the record identifies the desired facial expression (see [0056-0057]; studies of desired expression).
Consider claim 14 as applied to respective claim, Velthuis as modified discloses the determining the desired facial expression of the human agent further comprises, accessing a record in a data record having a desired customer impression of a human agent attribute matching a topic of the interaction and wherein the record identifies the desired facial expression (see figs. 7a and 7b; industry).
claim 15 as applied to respective claim, Velthuis as modified discloses storing, in a data storage, at least one of the video image or the modified video image (see fig. 11; database; scoring application).
Consider claim 16 as applied to respective claim, Velthuis as modified discloses the modifying of the video image of the human agent to comprise the desired facial expression, further comprises applying alterations to polygons mapping portions of the video image of the human agent in accordance with alteration data maintained in a data storage (see [0056-0057]; studies of desired expression).
Consider claim 17 as applied to respective claim, Velthuis as modified discloses the modifying of the video image of the human agent to comprise the desired facial expression, further occurs upon first determining a current facial expression and determining the current facial expression is a mismatch to the desired facial expression (see figs. 7a and 7b; industry).
Consider claim 18 as applied to respective claim, Velthuis as modified discloses determining the current facial expression is a mismatch to the desired facial expression, further comprises determining the current facial expression and the desired facial expression provide the same expression with a mismatched degree of the same expression (see fig. 11; database; scoring application).
Consider claim 19 as applied to respective claim, Velthuis as modified discloses storing, in the data storage, indicia of success of the interaction and associated at least one of the desired facial expression or a current facial expression of the human agent (see [0056-0057]; studies of desired expression).
Consider claim 20, Velthuis discloses a system: comprising: means to receive a video image of a human agent engaged in an interaction over a network with a 

    PNG
    media_image1.png
    1010
    865
    media_image1.png
    Greyscale
).
However, Velthuis does not explicitly disclose interaction over a communication device.

Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine the facial morphology of Velthuis with the video telephony of Peterson in order to increase the success rate and pleasantness of a live video call and yield predictable results.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 21, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662